                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


TALANDIS COTTON (#610891) CIVIL ACTION

VERSUS

ROBERT TANNER, ETAL. NO.: 18-00539-BAJ-RLB


                                 RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 12) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses pro se Petitioner Talandis Cottons habeas corpus


petition (Doc. 1), attacking his 2013 conviction for attempted kidnapping pursuant to

28 U.S.C. §2254. The Magistrate Judge recommended that Petitioner s habeas corpus

relief be denied, and the proceeding dismissed. If the Petitioner seeks to pursue an

appeal, the Magistrate Judge also recommended that the certificate of appealability

be denied. (Doc. 12 at p. 35).


       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 12) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Petitioner's application for habeas corpus

relief is DENIED.


                                                   /ldti.
                      Baton -Rouge, Louisiana, this r ~ day of December, 2019.




                                       6^ CL.
                                    JUDGE BRIANS^JAtKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
